MEMORANDUM ***
David Lim, a native and citizen of Indonesia, petitions for review of an order of the Board of Immigration Appeals (“BIA”) dismissing his appeal from an immigration judge’s (“U”) decision denying his application for adjustment of status and his motion for a continuance. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a continuance. Gonzalez v. INS, 82 F.3d 903, 908 (9th Cir.1996). We review due process claims de novo. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny the petition for review.
The BIA did not abuse its discretion when it affirmed the IJ’s denial of Lim’s request for a continuance. See Gonzalez, 82 F.3d at 908. The proceedings had already been continued numerous times and Lim had ample opportunity to submit an application for relief from removal prior to July 28, 2004.
Lim’s due process contentions are unavailing because he failed to show prejudice. See Iturribarria, 321 F.3d at 899-900.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.